1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                   ***

6
      RIKA M. COOPER,
7
                          Plaintiff,
8                                                     2:18-cv-02027-RFB-CWH
      vs.                                             ORDER
9     P&M HOLDINGS, LLC dba GOLDEN STEER
      STEAKHOUSE, a Nevada Limited Liability
10
      Company,
11                        Defendants.
12

13         Before the court is Defendant P&M Holdings, LLC dba Golden Steer Steakhouse’s Request for
14   Exception to ENE Attendance (ECF No. 8).
15         Accordingly,
16         IT IS HEREBY ORDERED that any opposition to Defendant P&M Holdings, LLC dba Golden
17   Steer Steakhouse’s Request for Exception to ENE Attendance (ECF No. 8) must be filed on or before
18   December 20, 2018. No reply necessary.
19

20         DATED this 13th day of December, 2018.
21
                                                            _________________________
                                                            CAM FERENBACH
22                                                          UNITED STATES MAGISTRATE JUDGE

23

24

25
